Citation Nr: 0002400	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for disability from 
residuals of low back injury, including degenerative disc 
disease.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  He also served in the U.S. Army Reserve from November 
1964 to March 1987, with multiple periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (RO) which denied the veteran's claims for 
service connection for a back disorder and hearing loss.  The 
veteran testified at a travel Board hearing before the 
undersigned Board member in June 1999.  At that time he 
submitted additional documentary evidence, along with a 
waiver of RO consideration of such evidence.


FINDINGS OF FACT

1.  The veteran served on active duty during World War II and 
from 1964 to 1987 he performed parachute jumps while serving 
on active duty for training or inactive duty for training in 
the Army Reserve.

2.  The record does not establish by a preponderance of the 
evidence that he was disabled due to residuals of low back 
injury, including degenerative disc disease, during active 
duty for training or during inactive duty for training.  

3.  The veteran was on rifle teams and was exposed to rifle 
fire during periods of active duty for training and/or 
inactive duty for training.

4.  The record does not establish by a preponderance of the 
evidence that he had a hearing loss disability due to a 
disease or injury during any pertinent period of active duty 
for training or due to an injury during inactive duty for 
training.  

5.  The veteran has not achieved veteran status for his 
periods of active duty for training and inactive duty for 
training with the U.S. Army Reserve.


CONCLUSIONS OF LAW

1.  Disability due to residuals of a low back injury, 
including degenerative disc disease, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(2)(23)(24), 1110, 
1131 (West 1991); 38 C.F.R. § 3.6 (1999).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(2)(23)(24), 1110, 1131 (West 
1991); 38 C.F.R. § 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he or she is a 
"veteran," or that the person upon whose military service 
the claim is predicated has "veteran status," the laws 
administered by the Secretary and the resources of the VA are 
not applicable or available.  See Laruan, 11 Vet. App. At 84-
86 (1998).  Veteran status must be shown for each period of 
service upon which the claim of entitlement to service 
connection is based.

For purposes of VA claims, the law makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  A 
"veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. Active 
duty for training is defined as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22).  Inactive duty for training is defined 
as other than full-time duty performed by the Reserves.  
38 U.S.C.A. § 101(23).  

The claimant in this case is a "veteran" based on his 
active duty service during World War II.  Therefore, he is 
entitled to veteran status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  The claims in this case, however, are not based on 
his active duty service during World War II.  In order to 
achieve veteran status and be eligible for service connection 
for the disabilities claimed during his Reserve service, the 
record must establish by a preponderance of the evidence that 
he was disabled during active duty for training due to a 
disease or injury incurred or aggravated in the line of duty 
or he was disabled from an injury incurred or aggravated 
during inactive duty training.  See Mercado-Martinez, v. 
West, 11 Vet. App. 415, 419 (1998).

Lumbar spine

The veteran contends that he injured his lumbar spine during 
active duty for training as a result of participation in many 
parachute jumps during those periods.  He states that in 1982 
he suffered a muscle contusion/strain in the lumbar area, and 
that this injury was aggravated by subsequent parachute 
jumps.  He testified at his June 1999 travel Board hearing 
that over his years in the Reserves he performed hundreds of 
parachute jumps.

Service medical records from the period in which the veteran 
was a member of the Reserves show that he was treated in July 
1982 for pain and loss of motion in his lower back.  At that 
time, he stated that he had wrenched his back during an 
airborne operation when he landed in an eroded gully.  On 
physical examination, the veteran denied radiation below the 
waist and had no paresthesias.  Pain was located in the left 
paravertebral muscles of the lower dorsal and upper lumbar 
spine.  It was noted that the veteran had a history of 
chronic low back problems.  Range of motion was full flexion, 
extension of 15 degrees, right lateral flexion was 45 degrees 
and left lateral flexion was 30 degrees.  He had tenderness 
over the costovertebral angle, no palpable spasm, no 
vertebral tenderness, and responded negatively to the 
straight leg raising test.  He was diagnosed with muscular 
contusion and strain, and vertebral or costal injury was 
doubted.  He was treated conservatively and asked to watch 
for development of any radicular signs.  X-rays were not 
indicated at the time.  

There are no other records of episodes of back pain or injury 
in the service medical records associated with the veteran's 
Reserve service.  At his quadrennial examination in August 
1986, several months before he retired from the Army 
Reserves, his spine was noted to be normal.  On the report of 
medical history, the veteran indicated he had no swollen or 
painful joints, no arthritis, no bone, joint or other 
deformity, and no recurrent back pain.  

A VA compensation and pension examination of the spine was 
performed in April 1996.  The veteran was noted to have 
increased muscle tone/spasm of the paraspinous muscles.  X-
rays of the lumbosacral spine showed long-standing disc 
degeneration at the 4th lumbar interspace.  X-rays of the 
thoracic spine showed mild degenerative changes.  The 
diagnosis was chronic low/mid back pain, status post injury, 
with x-ray evidence of degenerative disc and joint disease of 
the thoracic and lumbar spine.

A VA examination also was performed in July 1997.  X-rays of 
the lumbosacral spine taken in July 1997 were not in the 
claims file, but were described as showing moderately severe 
degenerative joint disease of the L4-L5 disc space; mild 
degenerative joint disease of the L2-L3, L3-L4, and L5-S1 
disc space; and a mild compression fracture (old) at T12.  
The examiner stated that the etiology of the degenerative 
disc disease was most likely related to and aggravated by the 
hundreds of parachute jumps the veteran performed in the 
military.  

In addition, the claim file contains a statement written by 
John C. Mills, M.D., Colonel, U.S. Army Reserve.  Dr. Mills, 
a specialist in Emergency Medicine and Orthopedic Surgery, 
stated that he was also highly trained as a parachutist with 
great expertise in treating soldiers of the Special Forces 
with medical injuries.  He noted that serious injuries during 
parachute jumps were extremely common, and cervical and 
lumbosacral strains were so common that most soldiers did not 
mention them for fear of being removed from jump status.  Dr. 
Mills explained that there was a typical medical picture of 
wear and tear and degenerative changes of the spine that was 
referred to as "jumper's spine" and was common among older 
parachutists.  According to Dr. Mills, these degenerative 
changes may occur over many years, without any specific 
documented acute injury.  Dr. Mills opined, that without a 
doubt, the veteran's line of duty activity, specifically the 
parachute jumping, contributed to the current degenerative 
spine disease and back problems.  Furthermore, Dr. Mills was 
present in 1982 when the veteran injured his back, and that 
injury alone could have set the stage for degenerative 
changes later in life.  Dr. Mills opined that the veteran 
should be granted service connection for his back disorder.

Although the record includes medical evidence that the 
veteran's parachute jumping in the Reserves contributed to 
his degenerative spine disease and current back problems, 
this is not sufficient to satisfy the veteran's burden in 
this case.  Because the veteran does not have veteran status 
during the periods in which his claim for service connection 
is founded, the veteran is not entitled to the benefit of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b); Laruan, 11 Vet. 
App. at 85.  Since he has the burden of establishing veteran 
status for the period in which the claim is founded, he must 
establish by a preponderance of the evidence that the he was 
disabled during active duty for training or during inactive 
duty for training as a result of a back injury.  

The record, however, does not establish that the veteran was 
disabled during active duty for training or during inactive 
duty for training as a result of a back injury.  Rather, it 
appears that the spinal degenerative changes which are 
currently disabling did not become manifest until after 
service and were not disabling during any period of active 
duty for training or inactive duty for training.  The veteran 
has a most impressive military career spanning several 
decades and his testimony before the Board is credible.  But 
the legal requirements for establishing veteran status on 
claims based on Reserve service simply do not contemplate 
service connection in cases where a disability, in this case 
degenerative disease of the spine, is not present during 
periods of Reserve service.  Under the circumstances service 
connection for disability due to low back injury of the 
lumbar spine must be denied.

Hearing loss

The veteran has stated that from December 1964 to February 
1987 he was an active participating member of several high 
power rifle marksmanship teams.  During this period he was 
exposed to thousands of rounds of ammunition and had very 
little ear protection.  The common practice was to use 
cigarette filters for ear protection as little else was 
provided.  The veteran further testified in his June 1999 
travel Board hearing that during Reserve duty once a year 
when he participated in heavy weapons training, including 
demolition, without ear protection.  He stated that since 
retiring from the military he had led a normal life, without 
significant noise exposure.  

Service medical records from the veteran's period of Reserves 
duty do not contain any documentation of episodes of disease 
or injury to the ear.  At a medical examination in November 
1965, the veteran had hearing within the normal range on 
audiological testing.  At an examination in April 1980, at 
the frequencies of 500, 1000, 2000, and 4000, the veteran had 
pure tone thresholds of 16, 10, 22, and 58 on the right and 
14, 12, 12, and 12 on the left.  At an examination in August 
1986, at the frequencies of 500, 1000, 2000, 3000, 4000, and 
6000, the veteran had pure tone thresholds of 15, 5, 5, 45, 
35, and 5 on the right, and 5, 0, 5, 45, 35, and 50 on the 
left.

An audiology examination was performed at a VA clinic in 
November 1995.  Pure tone thresholds at 1000, 2000, 3000 and 
4000 decibels were as follows:  30, 40, 60, and 60 on the 
right and 25, 35, 60 and 55 on the left.  Speech recognition 
was 70 percent on the right and 72 percent on the left.

A letter from Dr. Kazuo Teruya indicates that the veteran was 
examined in July 1997 for the purpose of determining the 
etiology of his hearing impairment.  Dr. Teruya noted that 
the veteran reported his family complained about his hearing.  
He denied dizziness, had occasional tinnitus, and had no 
recent trauma to the head or ear.  During the interview, the 
veteran behaved as though he had severe hearing loss.  
Examination showed no evidence of disease.  Dr. Teruya 
reviewed records of past hearing tests and noted that the 
veteran's hearing was normal in November 1965, that it had 
begun to diminish at the high frequencies in April 1980, and 
that hearing was definitely diminished in August 1986 at 
3,000, 4,000, and 6,000 decibels.  A hearing test in 
[November] 1995 showed increased hearing loss, involving also 
the low frequencies.  Dr. Teruya concluded that the veteran 
had a 1.9% hearing loss during his time in the Reserves from 
1964 to 1987 based on the August 1986 evaluation.  Further, 
the present hearing loss was the result of noise exposure and 
the aging process.

Dr. Mills, who had served with the veteran in the Reserves, 
as previously noted, also commented on the veteran's hearing 
loss.  He stated in his June 1999 letter that there was a 
well-documented relationship between multiple exposures to 
rifle fire with limited hearing protection over a period of 
years.  Dr. Mills felt that the veteran's level of exposure 
and risks should substantiate his claim for benefits for 
hearing deficit.

Finally, the claims file contains an article submitted by the 
veteran to the Board regarding hearing loss and its 
prevalence among soldiers.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

As with respect to the veteran's claim for service connection 
for a back disorder, he must show "veteran status" for the 
period in which he alleges the repeated noise exposure 
occurred.  Thus, he must establish, by a preponderance of the 
evidence, that he was disabled from hearing loss while he was 
on active duty for training, or was disabled from hearing 
loss during a period of inactive duty for training due to 
acoustic trauma.  Furthermore, it is not sufficient to show 
that the veteran had high frequency hearing loss when he 
underwent audiological testing in 1980 and 1986.  As the 
veteran did not have veteran status for the periods he served 
in the Reserves, he is not entitled to the presumption of 
soundness.  See Paulson, 7 Vet. App. at 470.  

Accordingly, it may not be presumed that the hearing loss 
documented on audiological testing was incurred coincident 
with the period of Reserve service during which the 
audiological testing was conducted.  From the medical 
opinions, it appears that the veteran's hearing loss 
developed over time due to multiple exposures without hearing 
protection and the aging process without relation to trauma 
during the specific periods of Reserve duty when his hearing 
was tested, assuming those tests where conducted during 
periods of active or inactive duty for training.  

Absent the presumption of soundness, it is the claimant's 
burden to show medical evidence of an injury or disease 
occurring during active duty for training, or an injury 
during inactive duty for training that caused the hearing 
loss.  As the service medical records do not contain any 
indication of an injury or disease of the ear causing hearing 
loss disability during any period of Reserve service when 
testing was conducted in November 1965 or August 1986, 
veteran status is not established.  As the veteran is lacking 
veteran status for the period he served in the Reserves, his 
claim for service connection for hearing loss must be denied.

Although the RO applied the procedural advantages of the 
well-grounded/duty to assist analysis and the benefit-of-the-
doubt rule (which are not available unless a claimant first 
carries the initial burden of establishing status as a 
veteran for the Reserve duty periods on which the claim is 
based, Laruan v. West 11 Vet. App. at 84-85) in analyzing the 
veteran's claim and in the Statement of the Case, the veteran 
was not prejudiced by this analysis because he was simply 
afforded a more liberal standard of review than the law 
permits for claims based on Reserve service.  


ORDER

The claim for service connection for degenerative disc 
disease/low back injury of the lumbar spine is denied.

The claim for service connection for bilateral hearing loss 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

